DETAILED ACTION
Allowable Subject Matter
Claims 2-9 and 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. US 2012/0147065 hereafter referred to as Byun in view of Tian US 2018/0180251 hereinafter referred to as Tian.
	In regards to claim 1, Byun teaches:
	"A [display]  device, comprising: a light source device configured to emit, according to instructions, ... light of a first primary color, ... light of a second primary color, ... light of a third primary color and light of a fourth ... color"
Byun Figure 3 inter alia teaches four subpixel color light sources.
	"wherein the ... light of the first primary color, the laser light of the second primary color and the ... light of the fourth ... color are capable of being modulated into an image in a first color gamut range" 
Byun [0063] teaches as illustrated in FIG. 11, the CIE colorimetric system has a first color gamut () that is defined by red R, green G, and first blue B1, and a second color gamut () 
that is defined by red R, green G, and second blue B2.
	"the ... light of the first primary color, the ... light of the third primary color and the ... light of the fourth ... color are capable of being modulated into an image in a second color gamut range" 
Byun [0063] teaches as illustrated in FIG. 11, the CIE colorimetric system has a first color gamut () that is defined by red R, green G, and first blue B1, and a second color gamut () 
that is defined by red R, green G, and second blue B2.
	"and the first color gamut range and the second color gamut range are combined into a continuous color gamut range"
Figure 11. 
	"and a control device configured to determine a color gamut range of pixels of an image to be modulated, and transmit the instructions according to the color gamut range so as to control the light source device to output light, required for modulation for the image to be modulated, from the ... light of the first primary color, the ... light of the second primary color, the ... light of the third primary color, and the ... light of the fourth ... color”
Byun paragraph [0064] teaches the color gamut determination unit 230 determines whether current three-color input data Ri, Gi and Bi correspond to the first color gamut () or second color gamut ().  Byun Figure 1 teaches a panel driver 100 which modulates the pixels appropriately.
Byun does not explicitly teach:
“projection device” and “laser [light]” and “fluorescent [light of a] mixed [color]”
Byun teaches using four colors to generate two different color gamuts for an OLED display, however, application of this method to other display types would be readily apparent to those of ordinary skill.  For example, Tian teaches a laser projection device and a laser source (title).  Tian paragraph [0098] teaches there may be at least one type of fluorescence that has the same color as that of the first laser source 13, the second laser source 14 and the third laser source 15, and such a fluorescence beam may be mixed with a light source light beam to achieve light mixed effect.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Byun in view of Tian to have included the features of “projection device” and “laser [light]” and “fluorescent [light of a] mixed [color]” because light mixed effect can expand the scope of the color gamut, increase brightness, correct color coordinates for such color, and reduce speckle effect of the laser.
In regards to claim 10, Byun/Tian teach all the limitations of claim 1 and claim 10 contains similar limitations in method format.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
Applicant asserts that it is well-known to those of ordinary skill that display principles of OLED displays differs from the display principles of projections displays and therefore no motivation to combine would exist.  Applicant further asserts that no mention of how the modification would work is provided and that the combination merely represents hindsight.  The Examiner is not persuaded.
Applicant has not pointed to any limitations not taught by the cited references.  Applicant assertion that the principle of display between OLED displays and other types such as projectors are not applicable towards each other is considered an inaccurate characterization of the art.  Those of ordinary skill understand that the principles of color mixing and color gamuts are applicable to all types of color displays.  The technological differences between how displays generate and transmit light to a user may differ, however, those of ordinary skill recognize that color mixing is the same across all displays as well as printing, scanning etc.  Essentially, the physics of mixing different frequencies of light does not vary based on how the light is generated.  
In fact it is this principle that allows for all different types of displays to display the same content.  If this were not the case it would not be possible for different households to have various display types such as projection, LED, plasma etc. and have them all display the same content such as broadcast TV or streaming services.  All the content would have to be specific for each display technology.  It is clear this is not the case and that shared technology, like color mixing, is applicable to all display types.
Therefore, any argument that the cited references cannot be combined because of the different underlying technologies is not considered persuasive.
The Examiner is of the opinion that Byun teaches a method of applying two color gamuts to a display such that one can be chosen at appropriate times. Tian teaches a laser projection display (which implicitly has a color gamut it uses to display) which uses primary colors as well as fluorescent generated light.  Therefore, modification of the Byun’s two color gamut scheme to operate on a projection device which can apply color gamuts using laser light and fluorescent generated light would produce the claimed invention.  Since this is merely application of a color gamut switching scheme to a display, the Examiner does not see how hindsight is anything more than a spurious argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422